[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR MODIFICATION (138)
The parties were last in court on the plaintiff's motion for contempt (136) on December 14, 1998 at which time the court found an arrears as of said date of $15,000.00 due plaintiff from defendant on an alimony order effective as of May 29, 1998 per the court's decision filed on said day (134). On May 29, 1998 the defendant was performing services as a consultant for Saudi Petroleum International Inc. The oil company did not renew his consulting contract The defendant, who is 66, now receives income from social security, a pension plan, and his IRA account. The plaintiff waived all claims to the defendant's pension or retirement funds, judged to have been a division of assets as previously held in the May 29, 1998 decision. CT Page 1252
The defendant's motion is granted. Periodic alimony is reduced to $1.00 per year.
So Ordered.
____________ HARRIGAN, J